Citation Nr: 0948785	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-16 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right wrist fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for herniated nucleus pulposus at L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 
1981 and from December 1983 to September 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the case was 
subsequently returned to the RO in Pittsburgh, Pennsylvania.

The Veteran testified at a hearing before an RO Hearing 
Officer in March 2008, and in September 2009 the Veteran 
testified before the undersigned Veterans Law Judge at a 
hearing at the RO.  Transcripts of both hearings are 
associated with the claims files.  


REMAND

The Board finds that further development is required before 
the appeal is adjudicated.

The Veteran's last VA medical examination was performed in 
October 2008.  The Veteran testified before the Board in 
September 2009 that his symptoms regarding both disabilities 
on appeal have become significantly worse since the last 
examination.

When a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)

While the case is in Remand status, the originating agency 
should also obtain any relevant VA and non-VA treatment 
records that are not already associated with the claims 
files.  The Veteran testified before the Board that he 
received VA medical treatment as recently as June 2009, but 
the claims files contain no VA medical records other than 
reports of VA examinations dated in April 2006 and October 
2008. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
existing, outstanding medical records 
pertaining to treatment or examination of 
the Veteran's service-connected right 
wrist and low back disabilities.  The RO 
or the AMC should specifically obtain any 
existing, pertinent VA medical treatment 
records that are not already associated 
with the claims file. 

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to assess the 
current severity of the Veteran's service-
connected right wrist and low back 
disabilities.  The claims folders must be 
made available to and reviewed by the 
examiner.

All findings should be reported in detail, 
and all indicated diagnostics should be 
performed.

The examiner should report the severity of 
the Veteran's right wrist and low back 
disabilities in terms conforming to the 
appropriate rating criteria.  The examiner 
should also provide the diagnosis and 
severity of any present neurological 
disorder secondary to the right wrist or 
low back disability.

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain in terms of additional 
limitation of motion.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

Finally, the examiner should provide an 
opinion concerning the impact of the 
service-connected right wrist and low back 
disabilities on the Veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the RO or 
the AMC should furnish to the Veteran and 
his representative a supplemental statement 
of the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.
  
By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the Veteran until he is notified, 
but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


